Citation Nr: 1804067	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-20 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of pension overpayment in the amount of $76,756.00.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and October 2013 determinations by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin, which denied the Veteran's requests for waivers of recovery of overpayments of pension benefits totaling $76,756.00.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2017 at the RO.  A transcript of the hearing is associated with the record.  


FINDING OF FACT

There was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the debt, but recovery of the indebtedness in the amount of $76,756.00 would not violate the standard of equity and good conscience.


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of pension benefits in the amount of $76,756.00 have not been met.  38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.660 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a waiver of recovery of the debt of $76,756.00 due to the overpayment of VA pension benefits.  The debt was created because the Veteran did not report his income.

Initially, the Veteran has not appealed the issue of the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Therefore, the validity of the debt will not be addressed in this decision. 

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C. § 5302(c); 38 C.F.R. § 1.963(a).  Although the COWC determined that the Veteran had not demonstrated fraud, misrepresentation, or bad faith in creating the overpayment, it is the Board's responsibility to consider the matter of bad faith on a de novo basis.  The United States Court of Appeals for Veterans Claims (Court) has held that the Board must independently address this preliminary consideration before addressing whether waiver would be appropriate under the applicable criteria of 38 C.F.R. § 1.965(a).  See Ridings v. Brown, 6 Vet. App. 544 (1994).  The Board concludes based on the evidence of record that there was no indication of fraud, misrepresentation, or bad faith in the creation of the overpayment. 

As there is no indication of fraud, misrepresentation, or bad faith in the record, the question remains as to whether the indebtedness may be waived.  Recovery of overpayment may be waived if it would be against the standard of equity and good conscience.  38 U.S.C. § 5302(a); 38 C.F.R. §§ 1.962, 1.965. 

Application of the standard of equity and good conscience is intended to reach a fair decision that is not unduly favorable or adverse to either the claimant or the Government.  38 C.F.R. § 1.965(a).  In making the determination, six elements are set forth in the regulations that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the veteran; (5) the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C. § 5302; 38 C.F.R. § 1.965(a).  Each of the six elements must be addressed.  See Ridings, 6 Vet. App. at 546.

With regard to the first element, fault should initially be considered relative to the degree of control the veteran had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether the veteran's actions were those expected of a person exercising a high degree of care, with due regard for the veteran's contractual responsibility to the government.  The age, financial experience, and education of the veteran should also be considered in these determinations.

The record reflects that pension benefits were awarded since October 2006 due to no assets or income reported by the Veteran.  The Veteran was informed in multiple letters that VA was under the impression that he received no income at all, and that it was his responsibility to let VA know if there was any change in his income or net worth.  In 2008, 2009, 2010, and 2011, he was informed that he would not be receiving eligibility verification forms because he had no income.  In January 2013, the Veteran was notified that eligibility verification forms were no longer required because VA was able to verify a pension applicant's income with the Internal Revenue Service and Social Security Administration (SSA).  In each instance, the Veteran was also informed that he had to report any income or change in net worth. 

In May 2013, an inquiry to SSA notified VA that the Veteran was in receipt of SSA disability benefits since July 2006.  As a result, VA notified the Veteran that the income received from SSA was greater than the allowed amount for eligibility to VA pension benefits and proposed to stop pension entitlement effective September 1, 2006.  

The Veteran argues that recovery of the overpayment would cause financial hardship.  In addition, he indicated in his February 2014 notice of disagreement that he was dealing with multiple medical problems when he applied for the VA pension and was not able to work such that he was not unjustly enriched because he had many bills due to illness that he was unable to pay.  

In support of the claim, the Veteran submitted VA Form 5655, Financial Status Reports.  In July 2013, the Veteran indicated a monthly income of $1,834.00 from SSA benefits, monthly expenses totally $2,190.00, assets including a car and home, and home equity loan and credit card debt.  He also submitted a copy of a November 2003 warranty deed that indicated C.K. was provided a 38 percent undivided interest in his homestead property.  A March 2015 VA Form 5655 indicated he was employed in automobile sales since June 2012, with total income and expenses equaling $2,172, assets including a car and home, and past due credit card debt.  The Veteran testified that his employment only consisted of one day of work per week.  Further, in December 2012 the Veteran stated he received an additional $491 from Wells Fargo and about $13,500 from a Kimberly Clark pension in 2008 and indicated that he continued to receive monthly pension income from Kimberly Clark.

With regard to the first two elements, the Board finds that the Veteran bore a majority of the fault in the creation of the overpayment.  The Board notes that a person who is a recipient of VA pension benefits must notify VA of all circumstances that will affect entitlement to receive the benefit being paid.  38 U.S.C. § 1506(3) (2012); 38 C.F.R. §§ 3.277, 3.652 (2017).  The record reflects that the Veteran began receiving SSA benefits prior to the award of VA pension in 2006; however, he did not report the receipt of SSA benefits at the time of the application for pension or at any point thereafter despite annual letters specifically notifying him of his responsibility to report SSA payments or other income.  The May 2013 letter indicates that had the Veteran accurately reported his income, to specifically include SSA benefits, at the time of application, the debt would not have been created.  In balancing the faults of the debtor versus that of VA, the Board finds that the Veteran bore greater fault in creation of the overpayment in failing to accurately report his income, as VA was only able to act on the information provided.

With respect to the third element, the Board notes that a finding of financial hardship is justified if the collection of the indebtedness would deprive the Veteran of food, clothing, shelter, or other basic necessities.  See 38 C.F.R. § 1.965(a)(3).  The Veteran explained that his mortgage payment was lowered due to the warranty deed and testified to having about $100 of disposable income per week since his current SSA benefits were garnished to repay the VA pension overpayment.  As noted in the VA Form 5655, he reported approximately equal income and monthly expenses.  The record reflects that his total net worth is at least $20,000.00 after consideration of his assets minus outstanding debts. 

In view of the information the Veteran has submitted, the Board finds that although the Veteran's monthly expenses equal his income and he would incur some financial sacrifice through the recovery of the debt, such repayment would not deprive him of the basic necessities of life and thereby pose an undue hardship.  The financial information he has submitted and testimony provided do not support such a finding.  Further, the Government is entitled to the same consideration as other creditors or potential creditors.  Thus, based on consideration of the information submitted, the Board finds that financial hardship from recovery of the Veteran's indebtedness to VA is not shown.  Id.

As to the fourth element, whether collection of the debt would defeat the purpose of the benefit, the purpose of pension benefits is to provide financial assistance to the beneficiary.  The amount of pension benefits is calculated based on total income and assets.  In regard to whether collection of the debt would defeat the purpose for which benefits were intended, it would not.  The Board finds that repayment of the debt at issue in this case would not conflict with the objective underlying the benefits, as the Veteran presently appears capable of acquiring basic necessities.  38 C.F.R. § 1.965(a)(4).  Thus, repayment of the debt would not nullify the purpose for which the pension benefits were intended, as the Veteran's repayment will not deprive him of basic necessities such as food, clothing, and shelter.

Similarly, with consideration of the fifth element, waiver of recovery of this consequent indebtedness would result in unjust enrichment to the Veteran as he received benefits to which he was not entitled.  In other words, granting a waiver of recovery would create an unfair gain to him because he would be allowed to retain funds to which he was not legally entitled.  38 C.F.R. § 1.965(a)(5). 

Finally, with regard to the sixth element, the Board finds no evidence of record that the Veteran incurred a legal obligation or relinquished a valuable right as a result of receiving VA benefits.

Weighing all the elements based on the circumstances of this case as a whole, the Board concludes that a preponderance of the evidence is against waiver of recovery.  Accordingly, the Board finds that recovery of the overpayment of $76,756.00 does not violate the standard of equity and good conscience and waiver of recovery of the overpayment is denied.


ORDER

Waiver of recovery of the overpayment of pension benefits in the amount of $76,756.00 is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


